Exhibit 10.120
RESTRICTED STOCK UNIT AWARD AGREEMENT
TO: «director»
     THIS AGREEMENT (the “Agreement”) is made effective as of «date» (the “Grant
Date”), between Compuware Corporation, a Michigan corporation (the
“Corporation”), and the individual whose name is set forth above, who is a
Director of the Corporation (the “Recipient”). Capitalized terms not otherwise
defined herein shall have the same meanings as in the 2007 Long Term Incentive
Plan (the “Plan”), and the terms of the Plan are hereby incorporated by
reference and made a part of this Agreement.
     In consideration of the mutual covenants set forth in this Agreement and
other good and valuable consideration, receipt of which is acknowledged, the
parties agree as follows:
          1. Grant of the Restricted Stock Units. Subject to the terms and
conditions of the Plan and this Agreement, the Corporation grants to the
Recipient «units» Restricted Stock Units (hereinafter called the “Units”). The
Units shall vest and become nonforfeitable in accordance with Section 2 below.
In the event of any conflict between the Plan and this Agreement, the terms of
the Plan shall control. The grant of Units made under this Agreement is referred
to as the “Units Award”.
          2. Vesting and Forfeiture.
               a) As long as the Recipient continues to serve as a Director of
the Corporation, the Units shall become vested and non-forfeitable upon the
earliest to occur of (i) the day immediately preceding the date of the first
annual meeting of shareholders following the Grant Date (the “Vesting Date”),
(ii) the Recipient ceasing to be a Director due to Recipient’s death or
Disability, or (iii) the occurrence of a Change in Control.
               b) If Recipient’s service as a Director of the Corporation
terminates for any reason other than Recipient’s death or Disability,
Recipient’s right to shares of Common Stock subject to the Units Award that are
not yet vested automatically shall terminate and be forfeited by Recipient
unless the Committee, in the exercise of its authority under the Plan, modifies
this Section 2 in connection with such termination to provide otherwise.
          3. Settlement. No shares of Common Stock will be issued before the
Units vest in accordance with Section 2 above. As soon as practicable, but no
later than thirty (30) days, after the date on which the Units vest, the
Corporation will issue to Recipient or Recipient’s legal guardian or
representative (if applicable) one share of Common Stock for each vested Unit;
provided, however, that the Corporation shall delay such issuance until the date
on which Recipient’s service as a Director of the Corporation is terminated (as
long as the termination qualifies as a “separation from service” under Code
Section 409A and the regulations thereunder) if the Recipient has delivered a
written election (in the form attached hereto) to that effect to the Corporation
on or before the Grant Date. The issuance of shares of Common Stock may be in
certificated form or in book entry form, in the Corporation’s sole discretion,
in either

 



--------------------------------------------------------------------------------



 



case without restrictive legend or notation (except to the extent necessary or
appropriate under applicable securities laws). The Units shall not be settled in
cash.
          4. Dividend Equivalents; Rights as a Shareholder.
Each Unit awarded under this Agreement shall have a Dividend Equivalent (in
accordance with Section 4.6 of the Plan) associated with it with respect to cash
dividends on Common Stock that have a record date after the Grant Date and prior
to the date on which the Units are settled for shares of Common Stock. Such
Dividend Equivalents, if any, shall be paid by crediting the Recipient with
additional whole Units as of the date of payment of such cash dividends on
Common Stock. The number of additional Units (rounded down to the nearest whole
number) to be so credited shall be determined by dividing (i) the amount of cash
dividends that would have been paid on the dividend payment date with respect to
the number of shares of Common Stock underlying the unsettled Units previously
credited to the Recipient as of the dividend record date (including those Units
received as part of the Units Award and as a result of prior cash dividends) if
such shares had been outstanding on the dividend record date, by (ii) the Fair
Market Value per share of Common Stock on the dividend payment date. Such Units
shall be subject to the same terms and conditions and shall be settled in the
same manner and at the same time as provided in Section 3 of this Agreement.
Except as set forth in Section 4(a) above, the Recipient shall have no voting or
other rights as a shareholder of the Corporation until certificates are issued
or a book entry representing such shares has been made and such shares have been
deposited with the appropriate registered book entry custodian.
          5. Change in Capitalization. In the event of a dividend or
distribution paid in shares of Common Stock or any other adjustment made upon a
change in the capital structure of the Corporation as described in Article IX of
the Plan that occurs prior to settlement, appropriate adjustment shall be made
to the Units so that they represent the right to receive upon settlement any and
all new, substituted or additional securities or other property (other than cash
dividends) to which the Recipient would be entitled if the Recipient had owned,
at the time of such change in capital structure, the shares of Common Stock
issuable upon settlement of the Units.
          6. Payment of Taxes. The Recipient shall have full responsibility, and
the Corporation shall have no responsibility (except as may be imposed by
applicable law), for satisfying any liability for any federal, state or local
income or other taxes required by law to be paid with respect to such Units,
including upon the receipt, vesting or settlement of the Units. The Recipient
should seek his or her own tax counsel regarding the taxation of the Units.
          7. Limitation on Obligations. Except as provided in Section 5 above,
the Corporation’s obligation with respect to the Units is limited solely to the
delivery to the Recipient of shares of Common Stock upon settlement, and in no
way shall the Corporation become obligated to pay cash or other assets in
respect of such obligation. In addition, the Corporation shall not be liable to
the Recipient for damages relating to any delay in issuing the shares or share
certificates or any loss of the certificates.

 



--------------------------------------------------------------------------------



 



          8. Transfer of Units Award. Neither this Units Award nor Recipient’s
rights under such award are assignable or transferable except by will or the
laws of descent and distribution, or with the Committee’s consent in accordance
with Section 10.3 of the Plan.
          9. Securities Laws. Upon the vesting or settlement of any Units, the
Corporation may require the Recipient to make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement. The granting of the Units shall be subject to all applicable laws,
rules and regulations and to such approvals of any governmental agencies as may
be required.
          10. Notices. Any notice or election to be given to the Corporation
shall be addressed to the Corporation in care of its Secretary, and any notice
to the Recipient shall be addressed to him or her at the address stated in the
Corporation’s records.
          11. Governing Law. The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Grant Date.

         
 
  RECIPIENT      
 
       
 
 
 
«director»    

            COMPUWARE CORPORATION
      By:   /s/ Peter Karmanos, Jr.         Name:   Peter Karmanos, Jr.       
Title:   Chairman and Chief Executive Officer     

 